UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6508



ISAIAH T. FEASTER,

                                               Plaintiff - Appellant,

          versus


RALPH LOGAN, Warden; LIEUTENANT HENDERSON,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-99-
793-AMD)


Submitted:   August 5, 1999                 Decided:   August 11, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Isaiah T. Feaster, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Isaiah Feaster appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.    We

have reviewed the record and the district’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Feaster v. Logan, No. CA-99-793-AMD (Mar. 29,

1999).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is date stamped March
26, 1999, the district court’s records show that it was entered on
the docket sheet on March 29, 1999. Pursuant to Rules 58 and 79(a)
of the Federal Rules of Civil Procedure, it is the date that the
order was entered on the docket sheet that we take as the effective
date of the district court’s decision. See Wilson v. Murray, 806
F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2